


EXHIBIT 10.59


AMENDMENT 1
EMPLOYMENT AGREEMENT
THIS AMENDMENT 1 (“Amendment 1”) TO THE EMPLOYMENT AGREEMENT (“Agreement”) by
and between LMI Aerospace, Inc., a Missouri corporation, its successors, and
assigns (“Corporation”), and JENNIFER ALFARO (“Employee”) is entered into as of
January 6, 2016.
1.
The purpose of this Amendment is to revise certain terms and conditions of the
Agreement as set forth below.

2.
Section 7(B)(ii) of the Agreement is hereby removed and replaced with the
following:



For the purposes of this subsection 7(B), “Good Reason” shall mean the
occurrence of any of the following after a Change in Control,: (1) an
involuntary reduction or diminution of Employee’s title, duties, authority,
reporting relationship or responsibilities relative to Employee’s title, duties,
authority, reporting relationship or responsibilities in effect immediately
prior to such reduction; (2) a material reduction in Employee’s salary, bonus
opportunity or benefits; (3) requiring Employee to relocate his primary work
location more than fifty (50) miles from Employee’s then-present location; (4)
Employee is not the Chief Human Resources Officer of the ultimate parent entity
of Corporation; (5) Employee does not report to the Chief Executive Officer of
the ultimate parent entity of Corporation.; or (6) Corporation or any successor
thereto otherwise materially breaches this Agreement.
.
3.
Section 7(B)(iii) of the Agreement is hereby removed in its entirety.



4.
Section 20 of the Agreement is hereby removed and replaced with the following:



Survival. All of those provisions of this Agreement that require performance by
either party following termination of Employee’s employment hereunder as well as
all provisions contained within Section 7(B) shall survive any termination of
this Agreement.


5.
All other terms of the Agreement remain unchanged.



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.


CORPORATION:     LMI AEROSPACE, INC.




By: /s/ Daniel G. Korte
DANIEL G. KORTE, CEO






EMPLOYEE:     /s/ Jennifer Alfaro
JENNIFER ALFARO




